Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 17, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court properly determined that a sworn juror was grossly unqualified to serve. The record reveals that the juror withheld information regarding his prior conviction for possession of marihuana and that his brother-in-law had been convicted of a crime until after being sworn. Under these circumstances, the trial court properly discharged that juror pursuant to CPL 270.35 (see, People v Richards, 267 AD2d 18; People v Tamayo, 256 AD2d 98; Matter of Mikel v Mark, 249 AD2d 993). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.